Citation Nr: 1629864	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  06-02 045	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to April 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which increased the Veteran's disability rating for posttraumatic stress disorder (PTSD) from 30 percent to 50 percent, effective May 18, 2005 (the date the claim for increase was received).

In January 2010, the Board increased the Veteran's disability rating to 70 percent as of May 18, 2005, and remanded the issue of entitlement to TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation). 

In July 2011, the Board denied entitlement to TDIU.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2013 Joint Motion for Remand (JMR) and Court Order, the decision was remanded for further action in compliance with the JMR.

In May 2014, the Board remanded the claim for TDIU for further development and adjudication in accordance with the JMR.  In a January 2016 supplemental statement of the case, the RO denied the TDIU claim.  The appeal is now returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is necessary to comply with the JMR instructions and the Board's remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Court and prior remand are not complied with, the Board itself errs in failing to insure compliance.  Id.

The JMR indicated that any determination must address the Veteran's educational background, any prior vocational training, and previous work experience.  The JMR also determined that the May 2010 VA medical opinion was inadequate because it failed to address the side effects of medications prescribed for the Veteran's service connected PTSD as well as the medications' impact on his ability to obtain employment.  Notably, September 2004, January 2010, and March 2010 VA treatment records reflect that the Veteran complained of grogginess due to high doses of mediations for his PTSD, including trazadone, which was also noted to cause side effects of sedation.  In addition, a January 2014 letter from Donna Dossett indicates that the Veteran experienced weekly nightmares and drowsiness due to medications for his PTSD, and that he often fell asleep as a result.  

As previously noted, in accordance with the JMR instructions, the Board remanded the issue in May 2014 to obtain further medical opinion to address the issues noted above. 

The January 2016 VA medical examiner concluded that Veteran's PTSD consisting of symptoms of mood instability, including self-centeredness, immaturity and poor insight, does not preclude or limit employment, as he did not work since the 1970's due to physical, rather than mental problems.  The VA examiner noted that the Veteran had a GED, last worked full-time as a subcontractor in the 1970s and that he had back surgery at which time he went on social security disability.  The VA examiner also noted that he was a carpenter in the time after that.  The VA examiner noted that the Veteran is currently taking Trazodone for his PTSD.  

The Board finds that the medical opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).   The VA examiner merely stated that the Veteran 

is actively taking Trazadone for his PTSD, but failed to consider the side-effects of the medications, as well as the medications' impact on his ability to obtain employment, as requested by the JMR and the Board's prior remand.  Furthermore, the VA examiner merely alluded to the Veteran's educational and occupational history without relating those factors to the Veteran's disabilities and the type of employment the Veteran could feasibly do.   

Accordingly, the Board finds that a remand of this matter is warranted to obtain further medical opinion.  

Additionally, the AOJ should obtain any relevant, ongoing VA treatment records dated from December 2015 to the present.  38 U.S.C.A. § 5103A(c) (West 2014); See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.").  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Obtain any outstanding updated VA treatment records dated since December 2015.

2.  Return the claims file, including a copy of this remand, to the VA examiner, or another physician if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence.)  It should be confirmed that such records were available for review.

The examiner should provide an opinion as to whether the service-connected PTSD prevents the Veteran from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him, and explain what type of employment the Veteran could feasibly do.  The examiner must consider the effects of the Veteran's PTSD medications as well as his PTSD symptoms, including the notations in the September 2004, January 2010, and March 2010 VA treatment records that side effects from the medication include sedation, and the January 2014 letter from Donna Dossett also indicating that the Veteran experiences sleepiness due to his PTSD medication.  The examiner should also address the May 2010 VA examination report and the January 2014 Employability Evaluation.

The examiner should provide a rationale for this opinion. If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Thereafter, readjudicate the claim on appeal, considering any evidence submitted since the last supplemental statement of the case.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




